Judgment, Supreme Court, New York County (William Wetzel, J.), rendered February 20, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third and fifth degrees, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, 4V2 to 9 years and 2 to 4 years, respectively, unanimously affirmed.
Defendant’s challenge to the People’s summation is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find no basis for reversal because the rhetorical devices challenged by defen*291dant were within the range of acceptable advocacy and did not deprive defendant of a fair trial (see, People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur— Andrias, J.P., Rosenberger, Lerner, Buckley and Marlow, JJ.